Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00325-CR

                                         Carlos MARQUEZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                       From the 81st Judicial District Court, Frio County, Texas
                                  Trial Court No. 13-07-00117CRF
                           Honorable Russell H. Wilson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 13, 2016

DISMISSED

           On June 1, 2016, the court gave Carlos Marquez notice that the appeal would be dismissed

unless an amended trial court certification showing he has the right to appeal were made part of

the appellate record. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref’d) (not designated for publication). No amended certification showing Marquez

has a right to appeal has been made part of the appellate record. After reviewing the record, we

agree that this is a plea-bargain case, and Marquez has no right of appeal. See Dears v. State, 154
                                                                                      04-16-00325-CR


S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to

determine whether trial court’s certification is accurate). We therefore dismiss this appeal. TEX. R.

APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-